DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of data format of “communication comprising a upstream carrier identification code (CIC) value” and “communication comprising a provisioned ingress network specific CIC value” as in claims 1, 8 and 16, “at least one communication port” as in claim 8, “ingress device” and “routing engine” as in claim 16, each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 1, lines 1, 3 and 9, it is confusing and ambiguous for reciting “routing a communication”, “receiving a communication” and “transmitting the communication”.  That is, it is unclear as to how a “communication” can be routed, received or transmitted since the communication is merely referred to as an exchange of data or information, but not in any type of data format for transmission.  Lines 4-5, it is unclear as to where the CIC value associated with an upstream network is located within the “communication”.  Lines 7-8, it is unclear as to what “a signaling information of the communication” is referring to.
  	In claim 2, line 3, the term of “SS7 ISUP IAM” should be defined as to what it stands for.
  	In claim 7, lines 3 & 4, “the trunkgroup” lacks antecedent basis.  The proper claim dependency for claim 7 should be claim 6, not claim 5.
  	Claims 8-10 are rejected for substantially same reasons as claims 1 and 2, respectively.
  	Claims 16 and 17 are also rejected for substantially same reasons as claims 1 and 2, respectively.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,233,728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 1, by omitting the distinction between the upstream carrier identification code (CIC) value and the provisioned ingress network specific CIC value, the content of the provisioned ingress network specific CIC value, and the wherein clause for the purpose of the provisioned ingress network specific CIC value serves, claim 1 of U.S. Patent No. 11,233,728 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claims 2-7, by the same omissions as claim 1, claims 2-7 of U.S. Patent No. 11,233,728 B2 are directed to substantially same invention as claims 2-7 of the instant application.
 	Regarding claim 8, by omitting the identifying operation, detecting operation and removing operation, and further omitting the distinction between the upstream carrier identification code (CIC) value and the provisioned ingress network specific CIC value, the content of the provisioned ingress network specific CIC value, and the wherein clause for the purpose of the provisioned ingress network specific CIC value serves, claim 8 of U.S. Patent No. 11,233,728 B2 is directed to substantially same invention as claim 8 of the instant application.
 	Regarding claim 9, by omitting the identifying operation, and further omitting the distinction between the upstream carrier identification code (CIC) value and the provisioned ingress network specific CIC value, the content of the provisioned ingress network specific CIC value, and the wherein clause for the purpose of the provisioned ingress network specific CIC value serves, claim 8 of U.S. Patent No. 11,233,728 B2 is directed to substantially same invention as claim 9 of the instant application.
 	Regarding claims 10-15, by the same omissions as claim 8, claims 9-14 of U.S. Patent No. 11,233,728 B2 are directed to substantially same invention as claims 10-15 of the instant application.
 	Regarding claim 16, by omitting the distinction between the upstream carrier identification code (CIC) value and the provisioned ingress network specific CIC value, the content of the provisioned ingress network specific CIC value, and the wherein clause for the purpose of the provisioned ingress network specific CIC value serves, claim 15 of U.S. Patent No. 11,233,728 B2 is directed to substantially same invention as claim 16 of the instant application.
 	Regarding claims 17-20, by the same omissions as claim 16, claims 16-19 of U.S. Patent No. 11,233,728 B2 are directed to substantially same invention as claims 17-20 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 	1. Determining the scope and contents of the prior art.
 	2. Ascertaining the differences between the prior art and the claims at issue.
 	3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. in U.S. Patent No. 8,401,166 B1, hereinafter referred to as Kell, in view of Karp et al. in U.S. Patent No. 8,675,851 B1, hereinafter referred to as Karp.
 	Referring to claim 1, Kell discloses a method for routing a communication in a telecommunications network (100), comprising: receiving a communication from an ingress network (110) to a telecommunications network (210), the communication comprising a upstream carrier identification code (CIC) value associated with an upstream network (605); determining a CIC of egress signaling information based on ingress trunk group (505); and transmitting the communication to an egress network (105) of the telecommunications network with the determined CIC value in the signaling information of the communication (515).
 	Kell differs from the claim, it fails to disclose the steps of: removing the upstream CIC value from the communication and inserting a provisioned ingress network specific CIC value into a signaling information of the communication, thereby to be transmitted to the egress network, which is well known in the art and commonly applied in communications field for signaling exchange for communication routing within the telecommunications network.  Karp, for example, from the similar field of endeavor, teaches the steps of removing the upstream CIC value from the communication and inserting a provisioned ingress network specific CIC value into a signaling information of the communication, thereby to be transmitted to the egress network (col. 5, line 45 to col. 6, line 16, col. 7, lines 8-12, 19-24), which can be easily adopted by one of ordinary skill in the art to implement into the method of Kell to acquire a provisioned ingress network specific CIC value into a signaling information of the communication for providing signaling exchange for communication routing within the telecommunications network to further enhance the system communication routing efficiency.
 	Referring to claim 2, Kell in view of Karp disclose that the communication comprises a time-division multiplex (TDM)-based networking communication and the signaling information comprises an SS7 ISUP IAM message (col. 5, lines 52-54, col. 7, lines 15-20, col. 13, lines 48, 61-62 in Kell).
 	Referring to claim 4, Kell in view of Karp disclose that the communication comprises an Internet Protocol (IP)-based networking communication and the signaling information comprises a Session Initiation Protocol (SIP) INVITE message (col. 7, lines 21-32, col. 13, lines 50-51, 61-62 in Kell).
 	Referring to claim 5, Kell in view of Karp disclose that the signaling information further comprises a request uniform resource indicator (R-URI) header of the SIP INVITE message (col. 7, lines 26-32 in Kell).
 	Referring to claim 6, Kell in view of Karp disclose further step of: identifying the ingress network to the telecommunications network by receiving the communication on a trunkgroup connection to the telecommunications network, the trunkgroup associated with the ingress network (col. 6, lines 35-58, col. 10, line 44 to col. 11, line 14 in Kell).
 	Referring to claim 7, Kell in view of Karp disclose further step of: provisioning the ingress network specific CIC value based on an identification of the ingress network associated with the trunkgroup, the ingress network specific CIC value unique to the trunkgroup (col. 6, lines 35-58, col. 10, line 44 to col. 11, line 14 in Kell).
  	Referring to claims 8-10, 12-15, claims 8-9, 10, 12-15 are rejected for substantially same reasons as claims 1, 2, 4-7, respectively, except each claim is in a network device claim format that comprises at least one communication port, a processing device and a computer-readable medium with executable instructions, which was taught by Kell (col. 1, line 66 to col. 2, line13) and Karp (Figure 5).
  	Referring to claims 16, 17, 19 and 20, claims 16, 17, 19 and 20 are rejected for substantially same reasons as claims 1, 2, 4 and 5, respectively, except each claim is in a telecommunications network format that comprises an ingress device and a routing engine, which was also taught by Kell (Figure 1) and Karp (Figures 1 and 4A).
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Karp as applied to claims 1, 2, 8, 10, 16 and 17 above, and further in view of Moisey et al. in Pub. No. US 2005/00845090 A1 (cited by the applicant of record), hereinafter referred to as Moisey.
 	Referring to claim 3, Kell in view of Karp fail to disclose that the signaling information further comprises a carrier identification parameter (CIP) field of the SS7 ISUP IAM message, which is well known in the art and commonly used in communications field for reservation of carrier identification parameter (CIP) for signaling purpose.
   	Moisey, for example, from the similar field of endeavor, teaches such carrier identification parameter (CIP) field for the SS7 ISUP IAM message (paragraph [0006] and Figure 2), which can be easily adopted by one of ordinary skill in the art to implement into the SS7 ISUP IAM message provided by Kell in view of Karp, to make reservation of carrier identification parameter (CIP) for signaling purpose to further enhance the system control and performance.
 	Claim 11 is rejected for substantially same reason as claim 3, except the claim is in a network device format.
 	Claim 18 is rejected for substantially same reason as claim 3, except the claim is in a telecommunications network format.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465